Case 2:19-cv-12026-GAD-EAS ECF No. 1-1 filed 07/09/19 PagelD.4

 

 

 

 

 

 

 

Original - Court 2n
Arnroved ,SCAO ist copy - Defendant 3r
STATE OF MICHIGAN
JUDICIAL DISTRICT
4TH JUDICIAL CIRCUIT SUMMONS 19-1427-NI
COUNTY PROBATE
Court address ‘ Court telephone no,
312 S. JACKSON STEEET, #1, JACKSON, MI 49201 517-788-4365
Plaintiff's name(s), address(es), and telephone no(s). Defendant's name(s), address(es), and telephone no(s).
PATRICE FORCE HL MOTOR GROUP, INC.

 

Plaintiff's attorney, bar no., address, and telephone no.
JONATHAN R. MARKO (P72450)

645 GRISWOLD, SUITE 4100
DETROIT, MI 48226

 

 

 

 

 

 

Instructions: Check the items below that apply to you and provide any required Information. Submit this form to the court clerk along with your complaint and,
if necessary, a case inventory addendum (form MC 21). The summons section will be completed by the court clerk.

Domestic Relations Case

There are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or
family members of the person(s) who are the subject of the complaint.

J There is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court involving
the family or family members of the person(s) who are the subject of the complaint. Attached is a completed case inventory
(form MG 21) listing those cases,

L_]It is unknown if there are pending or resolved cases within the jurisdiction of the family division of the circuit court involving
the family or family members of the person(s) who are the subject of the complaint.

Civil Case

(] This is a business case in which all or part of the action includes a business or commercial dispute under MCL 600.8035,

(]MDHHS and a contracted health plan may have a right to recover expenses in this case. | certify that notice.and a copy of
the complaint will be provided to MDHHS and (if applicable) the contracted health plan in accordance with MCL 400.1.06(4).

[+] There is no other pending or resolved civil action arising out of the same transaction or occurrence as alleged | in the
complaint.

JA civil action between these parties or other parties arising out of the transaction or occurrence alleged in the. ‘complaint has

been previously filed in Cl] this court, “Court, where

18-3066-NI

it was given case number and assigned to Judge

 

RICHARD LaFLAMME. ~ ' “3

The action LJremains Llis no longer pending.

Summons section completed by court clerk. SUMMONS

NOTICE TO THE DEFENDANT: In the name of the people of the State of Michigan you are notified:

1. You are being sued.

2, YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to file a written answer with the court and
serve a copy on the other party or take other lawful action with the court (28 days if you were served by mail or you were
served outside this state).

3. If you do not answer or take other action within the time allowed, judgment may be entered against you for the relief
demanded in the complaint.

4. lf you require special accommodations to use the court because of a disability or if you require a foreign language interpreter
to help you fully participate in court proceedings, please contact the court immediately to make arrangements.

issue date | | Expirati fs Court Seo MBER PRITCHARD

4/1 }/4 (9 sup! Caw

*This summoss {s invlid unless served on or Hf it$ expiration date, This document ae hes sualed y the seal of the court.

 

 

 

 

 

 

 

 

 

Mc ot (1/19) SUMMONS MCR 1,109(D), MCR 2.102(B), MCR 2.104, MCR 2.105
645 GRISWOLD ST

SUITE 4100

DETROIT. Mi 48226

ERNSTMARKOLAW.COM

313) 965-5555

=) | ERNST & MARKO LAW

 

 

Case 2:19-cv-12026-GAD-EAS ECF No. 1-1 filed 07/09/19 PagelID.5 Page 2 of 10

11. As an operator and owner of a motor vehicle, Defendant VFS Canada is subject to
the laws and regulations under the Michigan Vehicle Code.

12, As such, an owner is responsible for the person(s) who operate their vehicle(s),

13, Under M.C.L. §257.401, “[t]he owner of a motor vehicle is liable for an injury
caused by the negligent operation of the motor vehicle whether the negligence consists of a
violation of a statute of this state or the ordinary care standard required by common law.”

14. Defendant VFS Canada is the owner of the certain 2018 Vovlo Tractor semi-
truck, with plates owned by Defendant HL Motor Group, involved in this crash and is therefore
liable for the accident that was caused by the vehicle operator’s negligent driving.

COUNT Il- NEGLIGENT ENTRUSTMENT

15. Plaintiff re-alleges and incorporates by reference the foregoing paragraphs as if
fully set forth herein.

16. The injuries, harm, and damages were incurred by the Plaintiff as a result of the
use of the vehicle by Merab Tsanava in a negligent and reckless manner, which Defendants VFS
Canada and. HL Motor Group knew, or had reason to know, was likely and involved an
unreasonable risk of harm to others.

17. Defendant VFS Canada, as the owner of the truck driven by Merab Tsanava, has
the right to permit and the power to prohibit the use of said vehicle by Merab Tsanava and HL
Motor Group.

18. Defendant VFS Canada knew, or had reason to know, that Merab Tsanava, as an
agent or apparent agent of HL Motor Group, was likely to drive his truck in a negligent and

reckless manner,
645 GRISWOLD ST
DETROMT, MI 49226

SUITE 4100

ERNSTMARKOLAW.COM

(373) 965-5555

<M) | ERNST & MARKO LAW

 

Case 2:19-cv-12026-GAD-EAS ECF No. 1-1 filed 07/09/19 PagelID.6 Page 3 of 10

19. As a direct result of Defendant VFS Canada negligently entrusting the vehicle to
Merab Tsanava and HL Motor Group, who operated said vehicle in a negligent and reckless
manner, the Plaintiff, without any contributory negligence, did suffer the injuries, damages, and
harm previously enumerated in this Complaint.

COUNT II - VICARIOUS LIABILITY

20. Plaintiff hereby restates and re-alleges each and every allegation contained in the
foregoing paragraphs as if fully set forth herein.

21, The injuries, harm, and damages were incurred by the Plaintiff as a result of the
use of the vehicle by Merab Tsanava in a negligent and reckless manner, which Defendants VFS
Canada and HL Motor Group knew, or had reason to know, was likely and involved an
unreasonable risk of harm to others.

22. At all times relevant to the acts and/or omissions complained of herein, Defendant
HL Motor Group’s agents, apparent agents or employees were acting in the scope of their
employment.

23. Defendant HL Motor Group is vicariously liable for the acts and/or omissions of
their agents/employees that caused injury to Plaintiff.

24. Defendants are also vicariously liable because they knew or should have known
that their agents, apparent agents or employees had engaged in prior, similar acts of abuse and
neglect, and knew or should have known of their propensity to act in accordance with the past
bad conduct.

DAMAGES
25. Plaintiff hereby restates and re-alleges each and every allegation contained in the

4
645 GRISWOLD ST
DEYRON, MI 46226

SUITE 4100

ERNSTMARKOLAW.COM,

(B13) 965-5555

=) | ERNST & MARKO LAW

Case 2:19-cv-12026-GAD-EAS ECF No. 1-1 filed 07/09/19 PagelD.7...Page4.of.10. .

 

JURY REQUEST
Plaintiff, by and through counsel, hereby requests a trial by jury in the above-captioned

matter.

Respectfully suite

7
“

ft ’
Lele
co
Le

Jonatha RAMarko (P72450)
ai £] for Plaintiff

Ernst & Viarke Law, PLC
645 & ‘Sorald Street, Suite 4100
Detroit, Michigan 48226

(313) 965-5555

Date: May 15, 2019

ft

CERTIFICATE OF SERVICE

Thereby certify that on May 15, 2019, I presented th 9 egoing paper to the Clerk of the Court for

filing and upon return taabove Me yy process server,

       
645 GAISWOLD ST

SUITE 4100
DETROIT, Mi 48226

ERNSTMARKOLAW.COM

(313) 965-5555

<N) | ERNST & MARKO LAW

Case 2:19-cv-12026-GAD-EAS ECF No. 1-1 filed 07/09/19

STATE OF MICHIGAN

JACKSON COUNTY CIRCUIT COURT

PATRICE FORCE,

Plaintiff, Case No. 19-1427-NI
Hon. Richard N. LaFlamme

HL MOTOR GROUP, INC. and VFS
CANADA, INC.,

Defendant.

 

JONATHAN R. MARKO (P72450)
Attomey for Plaintiff

Ernst & Marko Law, PLC

645 Griswold Street, Suite 4100
Detroit, Michigan 48226

Phone: 313.965.5555

Fax: 313.965.5556

jon(@ermstmarkolaw.com

 

Two civil actions between other parties arising out of the
transaction or occurrence alleged in the Complaint have been
previously filed, one in this Court, where it was given docket
number 18-3066-NI and was assigned to Judge LaFlamme, and the
other in Wayne County Circuit Court, were it was given docket
number 18-012312-NF, and was assigned to Judge Popke. Both of
these actions remain pending.

 

 

PLAINTIFF’S FIRST AMENDED COMPLAINT AND JURY REQUEST
NOW COMES the Plaintiff, Patrice Force, by and through her attorneys, Marko Law,
PLC, and for her First Amended Complaint against the above-named Defendant, states as

follows:

PagelD.8 Page 5 of 10
645 GRISWOLD ST

SUITE 4100
DETRONT, Mi 48226

ERNSTMARKOLAW.COM

(313) 965-5555

=N) | ERNST & MARKO LAW

 

Case 2:19-cv-12026-GAD-EAS ECF No. 1-1 filed 07/09/19 PagelD.9 Page 6 of 10

JURISDICTION AND VENUE

i. Plaintiff Patrice Force is a 42-year-old female residing in the city of Jackson,
County of Jackson, State of Michigan.

2. Defendant HL Motor Group, Inc. (“HL Motor Group”), upon information and
belief, is located in in Richmond Hill, Ontario, Canada.

3. Defendant VFS Canada, Inc. (“VFS Canada”), upon information and belief, is
located in in Aurora, Ontario, Canada.

4. The transactions and occurrences giving rise to this action took place in the

County of Jackson, State of Michigan.

 

5. The amount in controversy greatly exceeds this Court’s jurisdictional
requirement.
FACTUAL ALLEGATIONS
6. Plaintiff, by reference, incorporates the preceding paragraphs of her Complaint as

though fully set forth herein.

7. That on 9" of July 2018, Plaintiff was traveling on 1-94 towards Jackson,
Michigan, when she was forcefully rear-ended by a 2018 Vovlo Tractor semi-truck driven by a
Merab Tsavana, and owned by Defendant VFS Canada, with plates owned by HL Motor Group.

8. Plaintiffs vehicle was subsequently pushed into the vehicle in front of her.

9. That as a result of this incident, Plaintiff was seriously and severely injured.

COUNT I- MOTOR VEHICLE OWNERSHIP LIABILITY
10. Plaintiff re-alleges and incorporates by reference the foregoing paragraphs as if

fully set forth herein.
645 GRISWOLD ST

SUITE 4300
DETROIT, MI 4B226

ERNSTMARKOLAW.COM

(313) 965-5555

=N) | ERNST & MARKO LAW

 

Case 2:19-cv-12026-GAD-EAS ECF No. 1-1 filed 07/09/19 PagelD.10 Page 7 of 10

11. As an operator and owner of a motor vehicle, Defendant VFS Canada is subject to
the laws and regulations under the Michigan Vehicle Code.

12. As such, an owner is responsible for the person(s) who operate their vehicle(s).

13. Under M.C.L. §257.401, “[t]he owner of a motor vehicle is liable for an injury
caused by the negligent operation of the motor vehicle whether the negligence consists of a
violation of a statute of this state or the ordinary care standard required by common law.”

14. Defendant VFS Canada is the owner of the certain 2018 Vovlo Tractor semi-
truck, with plates owned by Defendant HL Motor Group, involved in this crash and is therefore
liable for the accident that was caused by the vehicle operator’s negligent driving.

COUNT II- NEGLIGENT ENTRUSTMENT

15. Plaintiff re-alleges and incorporates by reference the foregoing paragraphs as if
fully set forth herein.

16. The injuries, harm, and damages were incurred by the Plaintiff as a result of the
use of the vehicle by Merab Tsanava in a negligent and reckless manner, which Defendants VFS
Canada and HL Motor Group knew, or had reason to know, was likely and involved an
unreasonable risk of harm to others.

17, Defendant VFS Canada, as the owner of the truck driven by Merab Tsanava, has
the right to permit and the power to prohibit the use of said vehicle by Merab Tsanava and HL
Motor Group.

18. Defendant VFS Canada knew, or had reason to know, that Merab Tsanava, as an
agent or apparent agent of HL Motor Group, was likely to drive his truck in a negligent and

reckless manner.
645 GRISWOLD ST

SUITE 4100
DETROIT, MI 48226

ERNSTMARKOLAW.COM

(313) 965-5555

=M) | ERNST & MARKO LAW

 

Case 2:19-cv-12026-GAD-EAS ECF No. 1-1 filed 07/09/19 PagelD.11 Page 8 of 10

19. Asa direct result of Defendant VFS Canada negligently entrusting the vehicle to
Merab Tsanava and HL Motor Group, who operated said vehicle in a negligent and reckless
manner, the Plaintiff, without any contributory negligence, did suffer the injuries, damages, and
harm previously enumerated in this Complaint.

COUNT Ill — VICARIOUS LIABILITY

20. Plaintiff hereby restates and re-alleges each and every allegation contained in the
foregoing paragraphs as if fully set forth herein.

21. The injuries, harm, and damages were incurred by the Plaintiff as a result of the
use of the vehicle by Merab Tsanava in a negligent and reckless manner, which Defendants VFS
Canada and HL Motor Group knew, or had reason to know, was likely and involved an
unreasonable risk of harm to others.

22. At all times relevant to the acts and/or omissions complained of herein, Defendant
HL Motor Group’s agents, apparent agents or employees were acting in the scope of their
employment.

23. Defendant HL Motor Group is vicariously liable for the acts and/or omissions of
their agents/employees that caused injury to Plaintiff.

24. Defendants are also vicariously liable because they knew or should have known
that their agents, apparent agents or employees had engaged in prior, similar acts of abuse and
neglect, and knew or should have known of their propensity to act in accordance with the past
bad conduct.

DAMAGES
25. Plaintiff hereby restates and re-alleges each and every allegation contained in the

4
645 GAISWOLD ST

SUITE 4200
DETROIT, MI 48226

ERNSTMARKOLAW.COM

(313) 965-5555

<M) | ERNST & MARKO LAW

 

ye 2:19-cv-12026-GAD-EAS ECF No. 1-1 filed 07/09/19 PagelD.12 Page 9 of 10

foregoing paragraphs as if fully set forth herein,

26. Plaintiff suffered serious and permanent injuries including, but not limited to
injuries to her head, neck, and other painful and debilitating injuries throughout her body that all
constitute serious impairments of important body functions that have affected her ability to lead
her everyday normal life,

27. That Plaintiff suffered possible aggravation of preexisting conditions which were
and are painful, permanent and disabling and a serious impairment of important bodily functions.

28. That Plaintiff has been forced to undergo medical treatment and will continue to
undergo medical treatment in the future.

29. That Plaintiff has suffered the above described physical pain and suffering as well
as mental anguish, fright and shock, denial of social pleasure and enjoyment and embarrassment,
humiliation and mortification, all of which are serious, permanent and disabling.

WHEREFORE, Plaintiff respectfully requests this Honorable Court grant Judgment in
favor of Plaintiff and against Defendant in an amount the Court or jury deems just and fair, plus

interest, costs and attorney fees.

Respectfully submitted,

 

Jonathan R. Marko (P72450)
Counsel for Plaintiff

Ernst & Marko Law, PLC
645 Griswold Street, Suite 4100
Detroit, Michigan 48226

(313) 965-5555

Date: May 15, 2019
645 GRISWOLD ST

SUITE 4100

ERNSTMARKOLAW.COM

(313) 965-5555

= Case 2:19-cv-12026-GAD-EAS ECF No. 1-1 filed 07/09/19 PagelID.13 Page 10 of 10

JURY REQUEST
Plaintiff, by and through counsel, hereby requests a trial by jury in the above-captioned

matter.

Respectfully submitted,
f o

L a
3 Pan
Of:

Jonatha RAMarko (P72450)
Counsel for Plaintiff

Ernst evan Law, PLC
645 Griswold Street, Suite 4100
Detroit, Michigan 48226

(313) 965-5555

Date: May 15, 2019

f

DETROIT, MI 48226

CERTIFICATE OF SERVICE

Thereby certify that on May 15, 2019, I presented th: 9 egoing paper to the Clerk of the Court for
filing and upon return forabove listed Defendants by process server.

   

=N) | ERNST & MARKO LAW

 
